United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.W., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISONS, COLEMAN FEDERAL
CORRECTIONAL COMPLEX, Coleman, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Wayne Johnson, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1402
Issued: March 28, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 21, 2020 appellant, through counsel, filed a timely appeal from a January 23, 2020
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish exposure to
tuberculosis (TB) in the performance of duty, as alleged.
FACTUAL HISTORY
On June 23, 2016 appellant, then a 50-year-old secretary, filed an occupational disease
claim (Form CA-2) alleging that she was exposed to TB due to factors of her federal employment,
including working around inmates in a closed environment within a federal prison. She noted that
she first became aware of her condition and realized its relation to factors of her federal
employment on April 21, 2016. Appellant stopped work on April 21, 2016.
In a June 23, 2016 statement, appellant stated that she initially believed that she had
contracted the flu in March 2016 until she was diagnosed with TB on April 21, 2016. She
indicated that she immediately notified her union representative and the employing establishment
of her diagnosis, noting that it was work related as she was frequently around inmates and came
in direct contact with them. Appellant explained that her office was in the unit with no windows
or ventilation. She noted that inmates regularly came to her office to ask questions or to sign
forms. Appellant further noted that she also regularly checked cells, patted down inmates, and
performed all the duties of an officer. She indicated that she was previously diagnosed as a TB
carrier in early childhood, which she disclosed to the employing establishment when she was first
hired 15 years prior. Appellant asserted that she had no symptoms until March 2016.
In a July 21, 2016 development letter, OWCP informed appellant of the deficiencies of her
claim. It advised her of the type of factual and medical evidence needed to establish her claim and
provided a questionnaire for her completion. In a separate development letter of even date, OWCP
requested that the employing establishment provide additional information regarding appellant’s
occupational disease claim, including comments from a knowledgeable su pervisor regarding the
accuracy of appellant’s statements. It afforded both parties 30 days to respond.
A May 27, 2016 chest computerized tomography (CT) scan demonstrated minor spinal
pleural thickening in the left of very limited degree with some reactive airway changes, as well as
evidence of a limited hiatal hernia.
In an August 2, 2016 work capacity evaluation (Form OWCP-5c), Dr. Sara Vizcay, Boardcertified in family practice, diagnosed TB and indicated that appellant could not work.
In an August 15, 2016 response to OWCP’s development questionnaire, appellant asserted
that she had been exposed to TB at work between 2001 and 2016. She indicated that, during her
10-hour work shifts, she had been exposed to infected inmates and that her coworkers who worked
in the same work environment had also been exposed.
Dr. Vizcay, in an August 15, 2016 Form OWCP-5c, continued to hold appellant off from
work and referred appellant to a pulmonologist.
By decision dated September 12, 2016, OWCP denied appellant’s claim, finding that the
medical evidence of record was insufficient to establish that her diagnosed condition was causally
related to the accepted factors of her federal employment.
2

In a March 13, 2017 medical report, Dr. Vizcay noted that appellant developed flu-like
symptoms in March 2016 and was subsequently diagnosed with TB on April 21, 2016. Appellant
reported that she was frequently around inmates at work. Dr. Vizcay indicated that appellant could
not climb up and down stairs without experiencing shortness of breath exacerbations. She also
observed that appellant experienced difficulty sleeping and had chronic pain and depression
secondary to her work injuries. Dr. Vizcay examined appellant and diagnosed exposure to TB,
positive TB skin test without active disease, restrictive airway disease, and latent TB. She noted
that appellant’s CT scan showed minor apical pleural thickening on the left lung and some reactive
airway peribronchial changes. Dr. Vizcay opined that appellant was exposed to TB at work
because the etiology of this disease is associated with being in secluded places like prisons,
homeless shelters, and/or any crowded condition like appellant’s employing establishment. She
concluded that appellant’s statements regarding appellant’s work injuries around April 21, 2016
were consistent with her medical findings.
In a June 6, 2017 medical report, Dr. Vizcay reiterated her findings and diagnoses, but
additionally diagnosed depression and anxiety secondary to chronic pain. She noted that
appellant’s pulmonary function capacity test performed that day was in the 77 th percentile.
Dr. Vizcay opined to a reasonable medical certainty that appellant was exposed to TB at work.
On September 12, 2017 appellant, through counsel, requested reconsideration. Counsel
argued that, although appellant acknowledged her latent TB, she came in contact with prisoners
with TB at the employing establishment.
By decision dated November 2, 2018, OWCP affirmed, as modified, its September 12,
2016 decision, finding that appellant had not factually established that the employment exposure
to TB had occurred, as alleged.
On November 2, 2019 appellant, through counsel, requested reconsideration.
By decision dated January 23, 2020, OWCP denied modification of the November 2, 2018
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA, 4 that an injury was sustained in the performance of duty, as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the

3

Supra note 2.

4

F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).

3

employment injury. 5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence o f the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the identified employment factors.7
The employee’s burden of proof includes the submission of a detailed description of the
employment factors or conditions, which he or she believes caused or adversely affected a
condition for which compensation is claimed. 8
ANALYSIS
The Board finds that this case is not in posture for decision.
In her June 23, 2016 statement, appellant claimed that she was exposed to TB at work, as
her work duties required her to be in direct contact with inmates in a federal prison and perform
all officer duties, including patting down inmates and regularly checking cells. In her August 15,
2016 response to OWCP’s development questionnaire, she further explained that she had been
exposed to TB at work between 2001 and 2016 during her 10-hour work shifts when she had been
exposed to infected inmates. Appellant indicated that her coworkers who worked in the same work
environment had also been exposed.
In a July 21, 2016 development letter, OWCP requested that the employing establishment
provide additional information regarding appellant’s occupational disease claim, including
comments from a knowledgeable supervisor regarding the accuracy of appellant’s statements. The
employing establishment, however, did not respond to the specific questions in its July 21, 2016
development letter.
The Board finds that it is unable to make an informed decision in this case as the employing
establishment did not respond to the request for comment made by OWCP in the July 21, 2016
development letter. 9

5

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
6

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

S.C., Docket No. 18-1242 (issued March 13, 2019); Victor J. Woodhams, 41 ECAB 345 (1989).

8

T.W., Docket No. 18-0788 (issued July 22, 2019); J.C., Docket No. 16-1663 (issued January 18, 2017); Lori A.
Facey, 55 ECAB 217 (2004).
9

See S.S., Docket No. 19-1021 (issued April 21, 2021); C.K., Docket No. 20-1493 (issued March 29, 2021).

4

It is well established that proceedings under FECA are not adversarial in nature and, while
appellant has the burden to establish entitlement to compensation, OWCP shares responsibility in
the development of the evidence, particularly when such evidence is of the character normally
obtained from the employing establishment or other government source. 10
This case will, accordingly, be remanded to OWCP for further development of the evidence
regarding appellant’s allegations of TB exposure at the employing establishment. OWCP shall
request that the employing establishment provide a detailed statement and relevant evidence and/or
argument regarding appellant’s allegations. Following this and any other necessary development,
it shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the January 23, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: March 28, 2022
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

See M.A., Docket No. 20-1590 (issued May 12, 2021); S.S., id.; D.O., Docket No. 20-0006 (issued September 9,
2020); Walter A. Fundinger, Jr., 37 ECAB 200, 204 (1985); Michael Gallo, 29 ECAB 159, 161 (1978).

5

